Citation Nr: 0721793	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for stasis ulcers and 
numbness of the right leg as secondary to service-connected 
coronary artery disease, status post-coronary artery bypass 
grafting with hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired in December 1986 after approximately 25 
years' active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran testified at a personal hearing before the Board 
at the RO in September 2006.  


FINDINGS OF FACT

1.  Service connection has been established for coronary 
artery disease, status post-coronary artery bypass grafting 
with hypertension.  

2.  There is no evidence - or even an assertion - that the 
claimed stasis ulcers and numbness of the right leg are in 
any way related to service.  

3.  The preponderance of the credible evidence does not show 
that the veteran currently has stasis ulcers and numbness of 
the right leg that is due to or were aggravated by his 
service-connected coronary artery disease, status post-
coronary artery bypass grafting with hypertension.  


CONCLUSION OF LAW

The criteria are not met for service connection for stasis 
ulcers and numbness of the right leg as secondary to service-
connected coronary artery disease, status post-coronary 
artery bypass grafting with hypertension.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of November 2002 and April 2003 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA and private treatment records through January 2006 
have been obtained, and he has had two hearings and was 
provided four VA compensation examinations.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So, the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in October 2002 - before 
sending the veteran a VCAA letter in November 2002.  However, 
the RO sent the November 2002 letter, as well as a letter in 
April 2003 prior to the statement of the case (SOC) in March 
2004 and the October 2005 supplemental statement of the case 
(SSOC).  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection and the assignment of the initial rating and 
effective date occurred after the enactment of the VCAA.  
Those five elements are:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007); see also Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).  

The record reflects that the veteran has been provided notice 
of the type of evidence or information needed to establish 
service connection for stasis ulcers and leg numbness.  It 
does not appear, however, he was notified of the other 
downstream elements of his claims as set forth in Dingess.  
Nevertheless, since the Board is denying his claim, 
any notice defect as to those additional downstream elements 
of degree of disability or effective date is moot.  
Therefore, he is not prejudiced by the Board's consideration 
of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

As noted above, the veteran retired from service in December 
1986.  Review of the record shows that a rating decision in 
July 1987 established service connection for hypertension.  
Further, a rating decision in August 1991 established service 
connection for coronary artery bypass grafting with 
hypertension.  

Private medical records indicate that the veteran developed 
angina pectoris in 1990 and, after an unsuccessful attempt at 
coronary angioplasty, he underwent coronary artery bypass 
surgery in May 1990.  The records of that hospitalization 
also show that the surgery was complicated by postoperative 
deep vein thrombosis of the right leg that required treatment 
with anticoagulants.  Those records do not mention an 
etiology for the deep vein thrombosis.  During a follow-up 
office visit in June 1990, a private physician noted that the 
veteran had only mild residual right calf pain and only a 
mild amount of edema in the right calf.  Reports of 
subsequent office visits through May 1991 do not mention any 
abnormal clinical findings or symptoms regarding the 
veteran's right leg.  In addition, VA clinic records dated 
from May 2001 through February 2002 are also silent for 
complaints or abnormal clinical findings regarding the 
veteran's right ankle or foot.  

A VA compensation examination was conducted in June 2002 to 
evaluate the veteran's heart disability.  The examiner noted 
that the veteran then had chronic venous insufficiency of his 
right leg as a result of the previous deep vein thrombosis.  
He stated there was no history of emboli and the veteran was 
not then taking anticoagulants.  On examination, there was no 
peripheral edema and femoral and pedal pulses were described 
as good, and no pertinent abnormal clinical findings were 
noted.  

The veteran underwent a VA vascular compensation examination 
in August 2002.  Although the examination report does not 
indicate what records, if any, the examiner reviewed, the 
report states that the veteran developed an ulcer over his 
right medial malleolus about two years after his heart 
surgery, and the ulcer was reportedly treated with topical 
medications.  The veteran reported having an occasional skin 
rash in the area, as well as a sensation of numbness in the 
distal right foot.  The examiner stated that there were no 
venous cords in the right groin or right leg, and there was 
no sign of any venous insufficiency, except for some mild 
superficial veins visible on both lower legs.  There was also 
a healed 3x4 cm scar over the right medial malleolus.  The 
neurological examination was normal.  The examiner commented 
that, although the veteran had a history of post-procedure 
phlebitis and a history of a superficial ulcer of the right 
leg, it was of no significance and there was no residual - 
there was no evidence of venous insufficiency, arterial 
insufficiency, or neurological deficit.  

At a personal hearing before a Decision Review Officer at the 
RO in August 2004, the veteran stated he first developed 
lesions on his right ankle that physicians at that time 
identified as stasis ulcers within two years after his 1990 
heart surgery.  He indicated that records of that treatment 
were apparently no longer available.  The veteran reported 
that a couple times a month he would develop areas of 
"circular inflammation of that skin down around the ankles" 
that would itch, which he would then treat with the ointment 
that had been prescribed by doctors.  He also stated he would 
have numbness in the distal half of his foot which would 
sometimes wake him at night.  

The veteran submitted a statement from his private physician 
dated in September 2004 that states she had reviewed the 
veteran's old records, "which suggests venostasis/thrombus 
in the [right] femoral vessel."  He also submitted a copy of 
the report of a venous Doppler study of the veteran's right 
leg in August 1998 which revealed an "old thrombus in the 
right superficial femoral vessel with continuous flow in the 
popliteal and superficial femoral."  

Further VA compensation neurological and vascular 
examinations were conducted in October 2004.  The vascular 
examiner recounted the veteran's pertinent medical history, 
as set forth above.  On examination, the veteran's femoral 
and posterior tibial pulses were noted to be 2+ in both legs.  
There was 1+ bilateral lower extremity edema.  The examiner 
described a healed 1.5 x 1.5 cm ulcer on medial aspect of the 
right ankle, as well as superficial varicosities on the right 
leg.  In addition, there were areas of increased erythema on 
the dorsal aspect of the right foot at the vase of his great 
toe and the lateral aspect of the right foot; no ulcerations 
or tenderness was appreciated, however.  Sensation was noted 
to be intact throughout.  The examiner commented that there 
was no evidence of arterial insufficiency and no evidence of 
venous insufficiency due to congestive heart failure.  He 
indicated there was some evidence of varicosities in the 
right leg that were most likely related to chronic standing 
that he did on his job.  Finally, the examiner stated he did 
not feel the lesions on the veteran's foot were related to 
venous stasis changes, but instead were related to localized 
trauma from his shoes.  

The neurological examiner in October 2004 described some 
decreased sensation to light touch and pinprick below the 
right ankle.  There was also decreased proprioception and 
absent vibratory sense in the toes of both feet and up to 
both knees.  Deep tendon reflexes were absent throughout.  
The examiner's assessment was of peripheral neuropathy of 
unknown etiology.  

Yet another VA vascular examination was obtained in August 
2005 to clarify the opinions by previous VA examiners.  The 
examiner reviewed the veteran's claims file in detail, 
including the reports of the various VA examinations, the VA 
and private treatment records, and the statement by the 
veteran's private physician.  On current examination, there 
was trace to 1+ lower extremity edema to the mid-calf.  There 
were also numerous venous varicosities on the medial 
malleolus area of the leg.  An old approximately one to 1.5 
cm x one to 1.5 cm scar on the medial aspect of the right 
ankle was noted.  No current venous stasis ulcer was present.  
Pedal pulses were 2+ bilaterally.  It was the examiner's 
opinion that it was unlikely that the veteran's old 
venostasis ulcer was due to his coronary artery bypass graft 
performed in 1990, as no vein stripping was performed at that 
time - the internal mammary artery was used for the graft.  
The veteran's cardiac function was normal, as evidenced by a 
normal ejection fraction on catheterization, and he appeared 
to have normal perfusion of his lower extremities.  The 
examiner commented that the possible reasons for the 
veteran's deep vein thrombosis were venostasis, 
hypercoagulability, and endothelial trauma.  He indicated 
there was no evidence of endothelial trauma to the right 
femoral vein and there was no reason for any 
hypercoagulability.  The examiner stated the most likely 
reason for the deep vein thrombosis after the heart surgery 
was venostasis secondary to being hospitalized, immobile, for 
long periods of time.  He also stated that the veteran had 
not had a venostasis ulcer or any other ulcer on his right 
lower extremity in recent history.  Further, he continued, 
the degree of disability the veteran obtained from this was 
minimal.  The examiner concluded that the veteran did not 
currently have any significant venous insufficiency, that his 
coronary artery bypass graft was not currently contributing 
to his right lower extremity numbness, and that it had not 
caused any new or recurrent ulcers on his right lower 
extremity.  

The veteran was seen by a VA neurological consultant in 
January 2005, following completion of most of the work-up for 
his bilateral lower extremity numbness.  The examiner noted 
that two final tests would be ordered, for HIV and heavy 
metal screen, although there was no indication of risk 
factors for either of those etiologies.  The examiner's 
assessment was of polyneuropathy of the lower extremities of 
unknown etiology.  

On the veteran's application for long term disability income 
benefits, completed in January 2006, the veteran's private 
physician wrote that the veteran had difficulty standing, 
secondary to edema and paresthesias due to his coronary 
artery bypass graft, and that it hurt for him to walk, 
causing numbness in his feet.  The pertinent physical 
findings included estimated 1+ edema, but no focal 
neurological findings.  

Finally, the veteran testified before the Board at a personal 
hearing at the RO in September 2006.  He again described his 
foot symptoms, as previously set forth, and again expressed 
his contention that his foot ulcers and numbness were due to 
this service-connected heart disability.  

Initially, the Board notes that the veteran's service medical 
records are completely silent for any evidence of stasis 
ulcers or numbness of the right leg.  Further, there is no 
medical evidence relating any post-service stasis ulcers or 
right leg numbness to any injury or disease in service.  
Finally, the veteran himself does not contend that he has 
stasis ulcers or right leg numbness that is in any way 
related to service.  Therefore, service connection for the 
claimed disorders on the basis of direct service incurrence 
is not established.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran claims, however, that he has stasis ulcers and 
right leg numbness that are due to his coronary artery 
disease.  The evidence shows that the veteran developed deep 
vein thrombosis in his right leg postoperatively during the 
hospitalization for his coronary artery surgery in 1990.  
Because service connection has been established for his heart 
disability, any residuals of that surgery - or of the 
hospitalization - should also be service-connected.  So, 
whether the deep vein thrombosis was due to the surgery 
itself or was due to immobilization following the surgery is 
irrelevant.  

The question in this case, then, is whether the veteran's 
claimed stasis ulcers and leg numbness are due to the deep 
vein thrombosis or coronary artery disease.  

Favoring the veteran's claim - or at lease in support of it 
- are two statements by his private treating physician, one 
statement noting merely that the veteran's records documented 
a thrombus in his femoral vein (a fact concurred in by the VA 
physicians and clearly shown by treatment records) and 
another statement, in January 2006, indicating generally that 
the veteran had edema and paresthesias due to his coronary 
artery bypass graft that caused him difficulty in standing 
and walking.  

Against the veteran's claim are reports by several VA 
physicians who have provided more detailed opinions regarding 
the veteran's stasis ulcers and his leg numbness.  Although 
several of the physicians have reported slight edema in the 
veteran's lower legs, as well as some superficial 
varicosities in his legs - both of his legs, not just his 
right leg - each of those examiners has stated that there 
was no evidence of any venous or arterial insufficiency in 
the veteran's legs; they indicated the edema and varicosities 
were due to his standing on the job.  There was no evidence 
whatsoever of any recurrence of stasis ulcers on the 
veteran's right leg and no evidence of venous or arterial 
insufficiency in his legs.  And two neurologists have 
diagnosed neuropathy of both lower legs of unknown etiology.  

It is well established that the veteran's recuperation from 
heart surgery in 1990 was complicated by deep vein thrombosis 
of the right femoral vein.  However, the Board finds that the 
greater weight of the medical evidence shows that he has had 
no stasis ulcer due to that thrombus in many years; in 
addition, there is no credible evidence that his coronary 
artery disease has caused any leg or foot ulcer.  In fact, at 
least one examiner has questioned whether the right ankle 
ulcer the veteran apparently had years ago resulted from the 
femoral vein thrombus at all, or was, rather, due to local 
irritation from his shoes.  Several examiners have noted that 
the veteran has no venous or arterial insufficiency in his 
right leg as might cause such ulcers.  Further, the 
preponderance of the medical evidence also shows that the 
numbness the veteran experiences in both feet is due to 
peripheral neuropathy of unknown etiology and is not due to 
the right ankle ulcer he apparently had in the early 1990's 
or to his coronary artery disease.  The favorable statements 
in this regard by the veteran's private physician, while 
well-meaning, were not supported by pertinent clinical 
findings or other rationale.  The opinions by several VA 
physicians, on the other hand, were accompanied by 
appropriate clinical findings and rationale, and the 
diagnosis concerning the veteran's neuropathy resulted from 
an extensive neurological work-up.  

Therefore, the Board concludes that the medical evidence does 
not establish that the veteran developed stasis ulcers or 
right leg numbness as a result of his service-connected 
coronary artery disease.  38 C.F.R. § 3.310.  

In light of the fact that there is no evidence that the 
veteran has had any leg ulcers in many years, the Board also 
concludes that the evidence does not show that his right 
femoral vein thrombus or his service-connected coronary 
artery disease aggravated his claimed stasis ulcers.  
Further, the Board concludes that the evidence does not show 
that his right femoral vein thrombus or his service-connected 
coronary artery disease aggravated his right leg numbness.  

Finally, the veteran has provided credible testimony 
concerning his claimed disabilities at two personal hearings.  
However, although he is certainly able to describe the 
symptoms he has experienced over the years, the Court has 
held that persons without medical training are not competent 
to comment upon medical observations or to make medical 
diagnoses; such statements in this regard - by the veteran, 
his representative or others - are entitled to no probative 
weight, inasmuch as the issue in this case turns on the 
medical determination as to the cause of his claimed stasis 
ulcers and leg numbness.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

For all the foregoing reasons, the claim for service 
connection for stasis ulcers and numbness of the right leg as 
secondary to service-connected coronary artery disease, 
status post-coronary artery bypass grafting with 
hypertension, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for stasis ulcers and numbness of the 
right leg as secondary to service-connected coronary artery 
disease, status post-coronary artery bypass grafting with 
hypertension, is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


